Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for virtual grouping of devices in a network using power domain Non-Orthogonal Multiple Access (NOMA), such that groups of devices may transmit data using common power levels which may allow such devices to share network resources and improve network efficiency.
The prior art of record (in particular Prodan et al. (US 20130107921), Rakib (US 20130265864), and Kolze et al. (US 20100034220)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a first group of customer devices in a Data Over Cable Service Interface Specification (DOCSIS) network configured to transmit first blocks of data within a first time slot and at a first power level, the first power level being based on an attenuation of a first network tap device upstream from and in communication with the first group of customer devices; a second group of customer devices in the DOCSIS network configured to transmit second blocks of data within the first time slot and at a second power level, the second power level being based on an attenuation of a second network tap device upstream from and in communication with the second group of customer devices, and the second network tap device configured to receive an output from the first network tap device, the first power level being different than the second power level; and a third group of customer devices in the DOCSIS network configured to transmit third blocks of data within a second time slot and at the first power level, the third group of customer devices downstream from and in communication with a third network tap device having a same attenuation as the first network tap device, wherein the first group of customer devices and the third group of customer devices are virtually grouped together based on use of the first power level, and the virtual grouping excluding the second group of customer devices. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 06/27/2022. The same reasoning applies to independent claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jones et al. (US 8310940), “Testing Upstream Cable Channels.”
Quigley et al. (US 7139283), “Robust Techniques For Optimal Upstream Communication Between Cable Modem Subscribers And A Headend.”
Rowe (US 7088733), “Cable Modem Termination System For Upstream Frequency Band.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413